DETAILED ACTION
Claims 1-2, 5, 7-11 of U.S. Application No. 16800218  are presented for examination out of which Independent claims 1,7, 9 and dependent claims 2, 5, 8, 10 have been amended, new dependent claim 11 is added and claims 3, 4, 6 are cancelled as per filing on 5/25/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawing objection as per office action dated 2.28.22 is withdrawn in light of the explanation in the Applicant Remarks dated 5.25.22.
Claim Objections
The claim objection for the misspelt word “liner” for “linear” as per office action dated 2.28.22 is withdrawn in light of the amendments made per filing dated 5.25.22.
Claim Rejections – 35 USC 112(b)
The 35 USC 112(b) rejections are withdrawn in light of the cancelled claims 3-4,  and amendments to the  claims 1, 7, 10.
Allowable Subject Matter
Claims 1-2, 5, 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 was rejected in Office Action dated 2.28.22 under 35 U.S.C 103 as being unpatentable over Ikemoto in view of Baba and Namigata. The Applicant has argued in their argument filed on 5.25.2022 that  amended independent claim 1 is patentable. Examiner agrees with the argument specifically “Second, amended claim 1 recites that the subject "linear expansion coefficients" are "in the stacking direction," which is the direction in which the "inner case" is stacked on the "installation portion." The directionality of the linear expansion coefficients is important for at least the following reasons. 
Applicant respectfully submits that one of ordinary skill readily recognizes that the linear expansion coefficients of various components of a temperature detector, such as the detector recited in claim 1, will vary depending on direction. See, e.g., page 10, lines 12-15, of this application, which include that the filler "exhibits anisotropy with respect to the linear expansion coefficient." "Anisotropy" is when a physical property of a component, such as the linear expansion coefficient, is different when measured in different directions of the component. 
Because the linear expansion coefficients of the various components of a temperature detector vary depending on direction, claim 1 specifically delineates that its linear expansion coefficients are measured in the "stacking direction." “
Therefore, amended claim 1 is allowable.
Claims 2, 5 are allowable as they are dependent on Claim 1.
Amended Independent claims 7 and 9 are allowable for the reasons mentioned in allowable claim 1 above.
Claim 8 is allowable as it is dependent on Claim 7.
Claims 10-11 are allowable as they are dependent on Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832